ORDER

PER CURIAM.
Respondent filed a suit to compel specific performance of a promissory note. Appellants raised fraud in the procurement as an affirmative defense. Respondent filed a motion for summary judgment which the trial court granted. Appellants appeal.
The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. A written opinion would have no precedential value. However, we have provided the parties with a memorandum, for their information only, setting forth our reasoning.
*252The judgment of the trial court is affirmed pursuant to Rule 84.16(b).